


110 HR 3787 IH: Land-In-Trust Public Hearing

U.S. House of Representatives
2007-10-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3787
		IN THE HOUSE OF REPRESENTATIVES
		
			October 9, 2007
			Mr. McHugh (for
			 himself and Mr. Arcuri) introduced the
			 following bill; which was referred to the Committee on Natural
			 Resources
		
		A BILL
		To require that the Secretary of the Interior hold at
		  least one public hearing in the surrounding community where land requested to
		  be taken into trust for an Indian tribe is located in order to ascertain the
		  needs and interests of that surrounding community.
	
	
		1.Short titleThis Act may be cited as the
			 Land-In-Trust Public Hearing
			 Act.
		2.Hearing
			 required
			(a)In
			 generalNot less than 6
			 months before approving any application to take land into trust for an Indian
			 tribe, the Secretary of the Interior shall hold at least one public hearing (in
			 addition to any hearings held pursuant to the National Environmental Policy Act
			 of 1969) in the surrounding community where the land requested to be taken into
			 trust is located in order to ascertain the needs and interests of that
			 surrounding community. All interested individuals shall be afforded the
			 opportunity to participate in such hearings.
			(b)CommentsThe Secretary shall—
				(1)solicit comments
			 from the public at hearings held under subsection (a); and
				(2)ensure that any
			 comments received at or related to such hearings are part of the record before
			 the agency.
				(c)TranscriptsThe
			 Secretary shall, on a timely basis, make transcripts of such hearings available
			 to the public via the Internet or other electronic means.
			(d)WaiverSubsection
			 (a) shall not apply if each county in the relevant surrounding community waives
			 the right to such hearings.
			
